PER CURIAM.
Plaintiff has appealed a partial final summary judgment for defendant. We dismiss the appeal as prematurely filed.
After granting the summary judgment as to portions of plaintiffs complaint, the trial court consolidated the remaining claims in the complaint and defendant’s counterclaim with another related lawsuit then pending in the same circuit court. Because the issues disposed of by the partial final summary judgment are interrelated with those claims which remain pending in circuit court, we believe the rationale of S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974), and Mendez v. West Flagler Family Association, Inc., 303 So.2d 1 (Fla.1974), applies. An appeal would be appropriate when all the interrelated claims and issues have finally been disposed of by the circuit court.
The appeal is dismissed.
LEHAN, A.C.J., and FRANK and HALL, JJ., concur.